Citation Nr: 0925519	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-36 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 5, 2001, 
for the grant of a total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The Veteran served on active duty from September 1944 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO then granted the Veteran's 
claim of entitlement to a TDIU, effective April 5, 2001.  The 
Veteran disagreed with the effective date of the TDIU and 
perfected an appeal to the Board of Veterans' Appeals 
(Board).

In July 2007, the Board remanded the matter for additional 
evidentiary development.

In May 2008, the Board held that an effective date earlier 
than April 5, 2001, was not warranted for the assignment of a 
TDIU.  The Veteran disagreed with that effective date and 
appealed to the United States Court of Appeals for Veterans 
Claims (Court). 

In April 2009, pursuant to a joint motion by the veteran and 
VA, the Court vacated the Board's May 2008 decision and 
remanded the matter to the Board for compliance with the 
instructions in the joint motion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed August 1998 rating decision denied the 
Veteran's claim of entitlement to a TDIU.

2.  From August 1998 until April 5, 2001, neither a formal 
nor an informal communication in writing was received from 
the Veteran requesting a TDIU.

3.  Prior to April 5, 2001, it was not factually 
ascertainable that the Veteran was unemployable solely due to 
his service-connected disabilities


CONCLUSION OF LAW

The criteria for an effective date prior to April 5, 2001, 
for the award of a TDIU have not been met.  38 U.S.C.A. §§ 
5101, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.155, 
3.159, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by September 2006 and October 2006 letters, with 
respect to the claim of entitlement to a TDIU.  The October 
2006 letter also indicated that in determining a disability 
rating, the RO considered evidence regarding nature and 
symptoms of the condition, severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  The evidence that might support a claim for an 
increased rating was listed.  The Veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  
Therefore, the Veteran has been provided with all necessary 
notice regarding his claim for a TDIU.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).

Despite any putative inadequate notice provided to the 
appellant, no prejudice results in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).   Particularly, the Veteran has 
been afforded the information necessary to advance any 
contention by means of the September 2006 and October 2006 
letters.  As such, the Veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Moreover, the record contains an October 2006 statement of 
the case and October 2006 and October 2007 supplemental 
statements of the case following the September 2006 and 
October 2006 letters.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (holding that a timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the September 2006 and October 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the Veteran's service medical records, VA 
outpatient reports, private treatment records from Advanced 
Cardiac Specialists and Phoenix Memorial Hospital, and VA 
examination reports dated in October 1997.  Notably, the 
Veteran has not identified any further outstanding and 
relevant evidence in response to the September 2006 and 
October 2006 VCAA letters.  

Finally, and perhaps most importantly, the Veteran has not 
alleged  that he has in anyway been disadvantaged by either 
the timing or the content of the notice provided.  He is 
represented by an attorney who must be presumed knowledgeable 
in this area of the law and it is axiomatic that knowledge is 
imputed to his client, the Veteran, obviating the matter of 
notice and prejudice in these circumstances.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Based on the foregoing, VA satisfied its duties to the 
Veteran.

Analysis

For effective date purposes, a TDIU claim is treated as a 
claim for increased disability compensation.  Generally, the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The law, however, 
provides an exception to this general rule holding that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if VA receives a claim within one year after that 
date.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  If 
the increase became ascertainable more than one year prior to 
the date of receipt of the claim, then the proper effective 
date would be the date of claim.  In a case where the 
increase became ascertainable after the filing of the claim, 
then the effective date would be the date of increase.  See 
generally Harper v. Brown, 10 Vet. App. 125 (1997).

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002) refer 
to the date an "application" is received.  "'Application' 
is not defined in the statute.  However, in regulations, 
'claim' and 'application' are considered equivalent and are 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. § 
3.1(p) (1991)).

The Board is required to look at all communication in the 
claims file that may be interpreted as a claim, formal and 
informal, for increased benefits, and then, look to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  See Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992); 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. §§ 3.155, 3.400(o)(2).

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.  In the case 
of evidence from a private physician, the effective date is 
the date of receipt of such evidence.  See 38 C.F.R. § 
3.157(b)(2).

Also, an informal claim for a TDIU can exist if a Veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits evidence of 
unemployability (see 38 C.F.R. § 3.155(a); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Norris v. West, 12 
Vet. App. 413 (1999); VAOPGCPREC 12-2001.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992). VA is not in constructive possession of SSA 
records (other than VA treatment records collected by SSA).  
Id.  The doctrine of "constructive possession" of VA 
records laid out by the Court in Bell is not applicable prior 
to Bell, which was decided on July 21, 1992.  See Lynch v. 
Gober, 11 Vet. App. 22 (1997); VAOPGPREC 12-95.

The Veteran alleges entitlement to an effective date earlier 
than April 5, 2001, for the grant of TDIU.  The Veteran has 
submitted two arguments in his support of his claim for an 
earlier effective date.  First, in support of his claim for 
an effective date of May 12, 1998, the Veteran has 
acknowledged that entitlement to TDIU was denied by means of 
an August 1998 rating action; however, he argues that the 
submission of a VA Form 21-0517-1, Improved Pension 
Eligibility Verification Report, received on May 12, 1999, 
was an informal claim for TDIU.  Second, in support of his 
claim for an effective date of April 5, 2000, the Veteran 
argues that the claim for TDIU was misconstrued as a claim to 
reopen and should have been construed as an increased rating 
claim thereby warranting an effective date one year prior to 
the date of claim.

The Board will initially address whether the submission of a 
VA Form 21-0517-1 in May 1999 should be considered an 
informal claim for TDIU.  The Bard notes that in April 1997 
the Veteran submitted his initial claim of entitlement to 
TDIU.  By means of a rating decision dated in August 1998 
entitlement to TDIU was denied.  At that time, the evidence 
of record included a VA Form 21-527, Income-Net Worth and 
Employment Statement with an accompanying attachment, 
received in February 1997.  The Veteran indicated that, due 
to a complete loss of hearing, he was unable to work after 
July 1, 1995.  He also indicated that from 1990 to 
July 1, 1995, he was only able to work a few hours a day.  
His hearing loss had rendered him unable to make phone calls, 
thereby impairing his performance in a sales position.  Prior 
to 1990, his sales had averaged $2 million a year.  As of 
1990, he averaged $500,000 in sales a year.  

In October 1997, the Veteran was afforded a VA peripheral 
nerves examination, wherein the examiner diagnosed the 
Veteran a having traumatic right ulnar neuropathy and 
progressive bilateral hearing loss, which led to the need to 
take early retirement.  The Veteran was also afforded a VA 
muscles examination in October 1997.  The examiner diagnosed 
the Veteran as status post gunshot wound to the right 
shoulder with resultant ulnar nerve injury.  The examiner 
noted that the Veteran had sustained a significant gunshot 
wound and injury to the ulnar nerve during service.  The 
Veteran was right-handed and had a significant disability 
secondary to his right ulnar nerve palsy.  The examiner 
indicated that the ulnar nerve is extremely important for the 
intrinsic muscles of the hand as well as sensation in the 
fourth and fifth digits.  The Veteran alleged that he had 
recently noticed increased weakness in his hand as well as a 
burning sensation along the ulnar aspect of his hand and 
wrist.  He alleged that the aforementioned increase in pain 
had precluded him from working.  The examiner noted that the 
Veteran was right-hand dominant and an increase in weakness 
and pain would potentially cause some difficulty.  The 
Veteran, however, had lived with his disability since 1945 
and the examiner opined that Veteran could likely continue to 
work in sales-related position, which would not require any 
heavy-lifting or significant manual dexterity with the right 
upper extremity.  

In August 1998, the RO held that entitlement to TDIU was not 
warranted; however, entitlement to pension was granted.  The 
RO noted that the Veteran was 72 years old, had a high school 
education, and had not worked since 1990.  Entitlement to 
TDIU was denied because the Veteran was not found unable to 
secure or follow substantially gainful occupation as a result 
of service-connected disabilities.  At that time, service 
connection was in effect for incomplete paralysis of the 
right ulnar nerve with scars, a right shoulder through and 
through shrapnel wound, hearing loss and tinnitus.  The 
Veteran's ulnar nerve and shoulder disabilities were rated as 
40 percent disabling.  His hearing loss and tinnitus were 
rated as 10 percent disabling.  He had a combined evaluation 
of 70 percent.  Entitlement to pension was granted based upon 
the Veteran's generalized arthritis of the knees, right 
shoulder degenerative arthritis, hip problems, and hearing 
loss.  

By means of a letter dated August 31, 1998, the Veteran was 
informed of the August 1998 rating decision.  The Veteran was 
also informed that his pension rate depended on his family 
income and the number of dependents.  He was informed if he 
would like to be considered for pension benefits, he should 
complete the enclosed VA Form 21-0517-1, Improved Pension 
Eligibility Verification Report.  On May 12, 1999, the 
Veteran returned the VA Form 21-0517-1.  In his accompanying 
statement, the Veteran acknowledged that he was in receipt of 
a combined 70 percent compensation for his service-connected 
disabilities.  On March 21, 2002, the Veteran was informed 
that his claim for pension was denied because his family 
income exceeded the maximum rate set by law.  

The Board finds that the Veteran's May 1999 submission of a 
VA Form 21-0517-1, Improved Pension Eligibility Verification 
Report, was not an informal claim for TDIU.  The underlying 
reason for paying pension is to financially assist those who 
need financial assistance.  A pension is not meant to be paid 
to those who are financially able to support themselves by 
virtue of their income and/or ability to utilize a portion of 
the corpus of their estate to support themselves.  By 
submitting the VA Form 21-0517-1 the Veteran was requesting 
additional financial assistance in order to support himself 
based upon non-service-connected disabilities.  A claim of 
entitlement to TDIU benefits is a request for increased VA 
compensation to 100 percent based upon service-connected 
benefits.  The Veteran's assertion that he was in receipt of 
VA compensation for disabilities rated in total as 70 percent 
disabling is construed as an acknowledgement that his VA 
compensation for his service-connected disabilities precluded 
him from meeting the requirements of eligibility to VA 
pension.  Accordingly, May 1999 submission of a VA Form 21-
0517-1, Improved Pension Eligibility Verification Report, is 
not construed as an informal claim for TDIU.   The Board also 
finds that the Veteran did not initiate an appeal with 
respect to the RO's August 1998 denial of TDIU and that 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

As to the Veteran's second argument, he argues that an 
effective date one year prior to the date of claim is 
warranted because a claim for TDIU should be construed as an 
increased rating claim.  In this respect, the record reveals 
that the Veteran submitted an informal claim for TDIU on 
April 5, 2001.  In support of his claim, the Veteran 
submitted an affidavit from [redacted], his former 
employer.  Mr. [redacted] asserted that he was the owner and 
President of [redacted] and that the Veteran had 
been employed by his company from 1984 to 1997.  The Veteran 
left his employment at [redacted] because of 
extensive hearing loss, which made it impossible for him to 
hear customers in person and over the phone.  

In support of his claim, the Veteran also submitted an 
assessment conducted by Carl Barchi, M.Ed.  Mr. Barchi was 
not the Veteran's private treatment provider; rather, he was 
retained to provide an individual unemployability assessment.  
Mr. Barchi indicated that he had read the entire file and 
interviewed the Veteran.  Upon review of the evidence, he 
ascertained that the Veteran was 75 years old and had not 
worked in any capacity since 1996, "because his hearing 
precluded him his ability to function as a salesperson."  
Additionally, an analysis of transferable job skills revealed 
no current job marketability given significant hearing 
impairment.  Although the Veteran came across as self-
confident and interesting to speak with, his limited hearing 
made for a much longer than normal verbal interchange.  This 
was considered a substantial handicap to employment in that 
the Veteran was unable to adequately receive verbal 
instruction and information, which are necessary for 
competent job performance.  Mr. Barchi concluded that given 
the Veteran's service-connected bilateral hearing loss and 
substantial right hand weakness, and without any 
consideration of the Veteran's age and any non-service-
connected medical conditions, the Veteran was, at that time, 
totally and permanently unemployable and unable to secure or 
follow a substantially gainful occupation.

By means of an April 2003 rating decision, the RO held that 
entitlement to total a disability rating based on individual 
unemployability was warranted.  An effective date of April 5, 
2001, was assigned.  The affidavit from Mr. [redacted] was 
construed as an informal claim and the RO determined that 
this was the first date it was factually ascertainable that 
the Veteran's service-connected disabilities rendered him 
unable to secure or maintain gainful employment. 

The Board has reviewed the record and finds no document, 
correspondence, or treatment record that can be construed as 
a formal or informal claim during the period between the 
August 1998 final rating decision and April 5, 2001.

The Board acknowledges the Veteran's representative's 
assertion that an effective date of one year prior to the 
date of receipt of the claim, April 5, 2000, should be 
assigned.  An effective date of one year prior to the date of 
receipt of the claim can be assigned where the facts 
demonstrate that the Veteran met the criteria for a higher 
rating during that prior year.  A grant of TDIU requires that 
the Veteran meet the schedular requirements set forth in 38 
C.F.R. § 4.16(a) and that the Veteran's service-connected 
disabilities preclude substantially gainful employment.  The 
Veteran met the percentage requirements set forth in 38 
C.F.R. § 4.16(a), as of July 1991; however, the competent 
evidence of record for the one year period prior to 
April 5, 2001, failed to demonstrate that the Veteran was 
incapable of engaging in substantially gainful employment, 
consistent with his education and occupational experience, 
solely due to his service-connected disabilities.

First, as of the August 1998 rating decision and prior to the 
receipt of the April 2005 [redacted] affidavit the record was 
absent any allegation that the Veteran was precluded from 
substantially gainful employment solely due to his service-
connected disabilities, specifically the service-connected 
hearing loss.  Although Mr. [redacted] indicates that the 
Veteran left this employment with [redacted] due to 
his extensive hearing loss, the affidavit is only evidence 
that the Veteran could not retain his employment in that 
specific capacity.  As a lay person, Mr. [redacted] is not 
qualified through education, training, and expertise to offer 
an opinion on medical causation, where a lay assertion on 
medical causation is not competent evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  For this reason, the Board 
rejects the Mr. [redacted] statements, relating the Veteran's 
lack of employment to his service-connected disabilities.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   
Accordingly, Mr. [redacted] affidavit is not construed as 
probative evidence that in 1997, when the Veteran left his 
employment at [redacted], it was factually 
ascertainable that he was precluded from substantially 
gainful employment solely due to his service-connected 
disabilities.

Until receipt of Mr. Barchi's December 2001 individual 
unemployability assessment, it was not factually 
ascertainable that the Veteran was precluded from 
substantially gainful employment solely due to his service-
connected disabilities.  The Board acknowledges that Mr. 
Barchi reports that the Veteran left his employment with 
[redacted] because his hearing loss disability 
precluded his ability to function as a salesperson.  The 
record, however, indicates that the Veteran left his 
employment in 1997, by affidavit from the Veteran's employer.  
Moreover, although Mr. Barchi acknowledges that the Veteran 
has not been employed in any capacity since 1996, he does not 
provide any assessment/conclusion as to whether in 1996 the 
Veteran was precluded from substantially gainful employment 
solely due to his service-connected disabilities.  Rather, 
Mr. Barchi opined in December 2001 that the Veteran 
"possesses no transferable job skills that are currently 
useable/marketable in today's competitive labor market" and 
that the Veteran is "currently totally and permanently 
unemployable."  Mr. Barchi limited his conclusions to the 
present because he had no prior knowledge of the Veteran's 
case.  Based on Mr. Barchi's assessment, the RO accordingly 
held that TDIU was warranted and determined the effective 
date as the receipt of the informal claim from Mr. [redacted] on 
April 5, 2001.  

Moreover, even if the Board were to conclude that Mr. 
Barchi's December 2001 assessment was probative evidence that 
the Veteran was precluded from substantially gainful 
employment solely due to his service-connected disabilities 
since 1996, this would be evidence of unemployability more 
than one year prior to April 5, 2001, and therefore still 
preclude entitlement an earlier effective date.  As noted, 
under 38 C.F.R. § 3.400(o)(2), the effective date for a claim 
for increase may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from the 
date of receipt of claim.

Accordingly, the grant of TDIU was based on the December 2001 
examination report from Mr. Barchi, and the RO assigned the 
effective date in accordance with the date of receipt of Mr. 
[redacted] affidavit, even though that was earlier than the date 
on which TDIU was factually ascertainable.  The evidence does 
not that the Veteran was unemployable solely due to his 
service-connected disabilities prior to April 5, 2001.  Thus, 
as the effective date assigned is already earlier than the 
date of factually ascertainable increase, there is no basis 
for an effective date earlier than the presently assigned 
April 5, 2001, for TDIU.  As the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
effective date earlier than April 5, 2001, for the grant 
TDIU, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an effective date earlier than April 5, 2001, 
for the grant of a total disability based on individual 
unemployability is denied.




____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


